Citation Nr: 1113626	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  11-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for the service-connected tinea pedis with onychomycosis.

2.  Entitlement to service connection for claimed seborrheic keratosis.


REPRESENTATION

Veteran represented by:	National Veterans Appeals Officer Non-Commissioned Officers Association (NACVSO)


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to April 1970, during the Vietnam Era.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision of the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran requested a hearing at the RO with the Board as indicated on the VA Form 9 dated in November 2010.  A hearing was not scheduled.  

Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2010).  

Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2010), this matter must be addressed before the Board promulgates a decision as to that issue.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with applicable procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


